Exhibit 10.1

SECOND AMENDMENT

TO THE

FIRST UNITED SECURITY BANK

SALARY CONTINUATION AGREEMENT

FOR

R. TERRY PHILLIPS

THIS SECOND AMENDMENT is adopted this 30th day of June, 2011, by and among
United Security Bancshares, Inc., a Delaware corporation (“USB”), First United
Security Bank, a state-chartered commercial bank located in Thomasville, Alabama
(“FUSB”) (USB and FUSB collectively are referred to herein as the “Company”),
and R. TERRY PHILLIPS (the “Executive”).

The Company and the Executive executed the First United Security Bank Salary
Continuation Agreement on September 20, 2002, effective as of September 1, 2002,
and the First Amendment to the First United Security Bank Salary Continuation
Agreement on November 20, 2008, effective as of January 1, 2005 (the
“Agreement”).

The undersigned hereby amend the Agreement, effective as of June 30, 2011, as
follows:

 

1. The following shall be inserted as the second paragraph in Section 2.2.1:

“Notwithstanding the foregoing or any provision in this Agreement to the
contrary, in the event the Executive has a Termination of Employment on or after
June 30, 2011, the amount of the annual benefit to which the Executive is
entitled upon Early Termination under this Section 2.2 is Seventy-Five Thousand
Dollars ($75,000).”

 

2. Schedule A of the Agreement shall be deleted in its entirety and replaced
with the attached Schedule A.

 

3. All other terms and provisions of the Plan not herein modified or amended
shall remain in full force and effect.

IN WITNESS OF THE ABOVE, the Company and the Executive hereby consent to this
Second Amendment to the First United Security Bank Salary Continuation
Agreement.

 

Executive:     First United Security Bank /s/    R. Terry Phillips     By:  
/s/    Hardie B. Kimbrough R. Terry Phillips    

 

Title:

 

 

        Chairman of the Board

 

    United Security Bancshares, Inc.     By:   /s/    Hardie B. Kimbrough    

 

Title:

 

 

        Chairman of the Board



--------------------------------------------------------------------------------

Attachment 1

First United Security Bank Salary Continuation Plan - Schedule A as of June 30,
2011

(R. Terry Phillips)

 

A-1



--------------------------------------------------------------------------------

Plan Year Reporting

Salary Continuation Plan Schedule A

 

R. Terry Phillips

                                                     Birth Date: 2/13/1954    
        Early Voluntary Termination             Disability             Change of
Control   Plan Anniversary Date: 9/1/2003                                     
      

Normal Retirement: 2/13/2019, Age 65

Normal Retirement Payment: Monthly for 15 Years


             

Annual Benefit/2/

Amount Payable at

Normal Retirement Age

             

Annual Benefit/2/

Amount Payable at

Normal Retirement Age

             

Annual Benefit/2/

Amount Payable at

Normal Retirement Age

  Values
as of    Age      Benefit
Level               Vesting    Based On
Benefit               Vesting    Based On
No Benefit               Vesting    Based On
No Benefit      (1)      (2)         (3)    (4)         (5)    (6)         (7)
     (8)                                            

Aug 2003/1/

   49      102,511         20.00%    20,502         100%    102,511         100%
     192,001   

Aug 2004

   50      106,611         40.00%    42,645         100%    106,611         100%
     192,001   

Aug 2005

   51      110,876         60.00%    66,526         100%    110,876         100%
     192,001   

Aug 2006

   52      115,311         80.00%    92,249         100%    115,311         100%
     192,001   

Aug 2007

   53      119,923             100.00%    119,923             100%    119,923  
          100%      192,001   

Aug 2008

   54      124,720         100.00%    124,720         100%    124,720        
100%      192,001   

Aug 2009

   55      129,709         100.00%    129,709         100%    129,709        
100%      192,001   

Aug 2010

   56      134,897         100.00%    134,897         100%    134,897        
100%      192,001   

Jun 2011

   57      75,000         100.00%    75,000                      

Starting July 1, 2011, only interest is accrued.

  

Aug 2011

   57      75,000         100.00%    75,000                      

Aug 2012

   58      75,000             100.00%    75,000                                 
        

Aug 2013

   59      75,000         100.00%    75,000                      

Aug 2014

   60      75,000         100.00%    75,000                      

Aug 2015

   61      75,000         100.00%    75,000                      

Aug 2016

   62      75,000         100.00%    75,000                      

Aug 2017

   63      75,000             100.00%    75,000                                 
        

Aug 2018

   64      75,000         100.00%    75,000                      

Feb 2019

   65      75,000         100.00%    75,000                      

February 13, 2019 Retirement; March 1, 2019 First Payment Date

  

/1/ The first line reflects 12 months of data, September 2002 to August 2003.

/2/ The annual benefit amount will be distributed in 12 equal monthly payments
for a total of 180 monthly payments.